Citation Nr: 9906382	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical expenses incurred in connection with the 
veteran's outpatient treatment and surgery at a private 
hospital on May 10, 1994 and on June 28, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The appellant had active military service from December 1976 
to July 1983.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from a September 1995 determination of the Department 
of Veterans Affairs Medical Center (VAMC), Bay Pines, 
Florida, that the appellant was not entitled to payment or 
reimbursement of medical expenses for outpatient treatment, 
at a private hospital on May 10, 1994 and on June 28, 1994.  
The VAMC also determined that the appellant had not received 
authorization for such treatment.

A hearing was held at the Board in December 1998 before the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.


REMAND

The VAMC determination was predicated on a finding that the 
veteran's medical condition was not emergent when he 
underwent outpatient surgery, on May 10, 1994, and again, on 
June 28, 1994, at St. Luke's Hospital, Jacksonville, Florida.  
According to reports of contact, dated September 29, 1995, 
the VAMC disapproved the veteran's claims for reimbursement 
of unauthorized medical expenses for the procedures performed 
on May 10, 1994 and on June 28, 1994.  The VAMC determined 
that the procedures were scheduled and, therefore, not 
emergent.  Further, it was determined that the nearest VA 
medical facility was an outpatient clinic at Jacksonville, 
Florida; that the facility was 10 miles from the veteran's 
home; and that it was open on the days that the surgeries 
were performed.  Implicitly, the VAMC determined that a VA 
medical facility was feasibly available.  

Service connection is in effect for cysts of the head and 
neck with scar and keloid formation, recurrent, evaluated 30 
percent disabling.  A review of the record discloses that, on 
May 10, 1994, the veteran underwent surgery for treatment of 
a large, recurrent keloid of the left neck  A tissue expander 
was inserted in the left neck.  On June 28, he underwent 
excision of keloid from the left neck, removal of the tissue 
expander, and advancement of flap coverage of the skin 
defect.  The RO granted a temporary total disability rating 
based on the need for convalescence, pursuant to 38 C.F.R. 
§ 4.30, from May 10, 1994 through September 30, 1994.  As 
such, there is no dispute that treatment provided at the 
private medical facility on May 10, 1994 and on June 28, 1994 
was for a service-connected disability.

The United States Court of Veterans Appeals (Court) has 
stated that the Board may not rely on its own unsubstantiated 
medical opinions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The medical significance which the VAMC attached to 
the facts related in the reports of the veteran's treatment 
at St. Luke's Hospital, particularly the reports of the 
outpatient surgical procedures, in determining that a medical 
emergency did not exist, is not set forth in the record.  
Without an adequate statement of the rationale for the VAMC's 
determination, the Board is unable to properly evaluate 
whether the requirements of 38 C.F.R. § 17.120 have been met.

The Court has also stated that the determination of whether a 
VA facility was "feasibly available" must be made after 
consideration of such factors as the degree of urgency of the 
veteran's medical condition and the length of any delay that 
would have been required to obtain treatment.  Cotton v. 
Brown, 7 Vet. App. 325 (1995).  In this regard, the veteran 
contends that he experienced a great deal of pain, pressure 
and inflammation, and had recurrent infection of the scar at 
the site of his service-connected skin disorder affecting the 
left neck  He claims that he scheduled surgery at the private 
medical facility to prevent further spread of infection and 
deterioration of his condition.  He maintains that VA 
treating personnel advised him that the VA hospital, where he 
customarily received care, was unable to provide him further 
treatment which would adequately relieve the pain and 
pressure from keloid formation about the left neck.  
Accordingly, he alleges that any delay in treatment would 
have posed a serious threat to his life or health.  In 
reaching a determination that the veteran's medical condition 
did not constitute an "emergency," i.e., that it was not 
detrimental to his life or health, it is not apparent from 
the record what significance, if any, the VAMC placed upon 
the limitations to the veteran's care, claimed to have 
existed at the VAMC, at Charleston, South Carolina or at 
Columbia, South Carolina.  In summary, if highly specialized 
surgery was needed, and the VA hospitals in South Carolina 
were not equipped to perform that surgery, it cannot be said 
that a VA facility was feasibly available.

At a hearing before the undersigned Board Member, the veteran 
expressed his belief that the VA Hospital, Columbia, South 
Carolina, had provided prior authorization for the surgery 
performed at St. Luke's Hospital on May 10, 1994 and on June 
28, 1994.  He claimed that St. Luke's hospital informed him 
that it had received VA authorization prior to performing the 
outpatient surgeries.  At the hearing, the veteran's 
representative pointed out that the VAMC at Bay Pines, 
Florida, which determined that the veteran had not obtained 
prior approval for private medical treatment, may have 
overlooked the possibility that St. Luke's Hospital might, in 
fact, have obtained such authorization from the VA medical 
facility at either Charleston, South Carolina or Columbia, 
South Carolina.  The current record raises some question 
about the possibility that the veteran's treatment at the 
private hospital may have been authorized prior to the time 
it was performed.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  A board consisting of a VA 
dermatologist and a VA surgeon should 
completely review the clinical records of 
the veteran's surgeries and associated 
treatment at St. Lukes hospital in May 
and June 1994.  After ascertaining the 
degree of expertise and specialization 
necessary to perform that surgery, they 
should ascertain from their counterparts 
at the VA hospitals in Columbia, South 
Carolina and Charleston, South Carolina 
whether one or both of those hospitals 
was equipped to perform that particular 
surgery in 1994.  A determination should 
be made as to whether a VA facility was 
feasibly available and could have 
furnished appropriate care in light of 
the factors noted above and as discussed 
by the Court in Cotton.  An adequate 
rationale should be provided for the 
determination reached, including a 
statement which shows an appropriate 
discussion of the relevant facts and 
reasoning which supports the decision as 
to "feasible availability."  The VA 
physicians should next address the matter 
of a medical emergency.  That is to say, 
if a VA medical facility was feasibly 
available, could the veteran have been 
provided the necessary treatment and 
surgery in a timely manner, considering 
the nature and extent of inflammation, 
infection, and pain which existed at the 
sites of the scarring.  Or, was the 
pathology such that a medical emergency 
existed, requiring more immediate private 
treatment.

2.  Documentation, if any, regarding 
communication between VA and St. Luke's 
Hospital as to the veteran's admission to 
the private medical facility should be 
added to the record.  

3.  After the above development has been 
completed, the VAMC should again review 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


